Case: 20-60395     Document: 00516072621         Page: 1     Date Filed: 10/28/2021




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                  No. 20-60395                        October 28, 2021
                                Summary Calendar
                                                                        Lyle W. Cayce
                                                                             Clerk

   Sonia Noemy Sanchez-Diaz,

                                                                      Petitioner,

                                        versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A200 819 257


   Before Smith, Stewart, and Graves, Circuit Judges.
   Per Curiam:*
          Sonia Noemy Sanchez-Diaz, a native and citizen of El Salvador, seeks
   review of a Board of Immigration Appeals (BIA) opinion dismissing her
   appeal from an Immigration Judge (IJ) order denying her motion to reopen.
   The petition for review is denied.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-60395      Document: 00516072621          Page: 2    Date Filed: 10/28/2021




                                    No. 20-60395


          Motions to reopen are disfavored. Lara v. Trominski, 216 F.3d 487,
   496 (5th Cir. 2000). This court reviews the denial of a motion to reopen
   under a highly deferential abuse-of-discretion standard. Zhao v. Gonzales,
   404 F.3d 295, 303 (5th Cir. 2005); see also Hernandez-Castillo v. Sessions, 875
   F.3d 199, 203-04 (5th Cir. 2017). This court will affirm the BIA’s decision
   unless it is “capricious, racially invidious, utterly without foundation in the
   evidence, or otherwise so irrational that it is arbitrary rather than the result
   of any perceptible rational approach.” Zhao, 404 F.3d at 303-04 (internal
   citation omitted). Questions of law are reviewed de novo. Morales v. Sessions,
   860 F.3d 812, 816 (5th Cir. 2017).
          Sanchez-Diaz did not timely file her motion to reopen. Equitable
   tolling does not apply, as Sanchez-Diaz did not establish that she pursued her
   rights with reasonable diligence. See Lugo-Resendez v. Lynch, 831 F.3d 337,
   344 (5th Cir. 2016). Even if the motion to reopen were timely filed, it lacks
   merit. Sanchez-Diaz did not put forth evidence establishing that that her
   former counsel was constitutionally deficient and that she was prejudiced
   such that there was a reasonable probability that but for counsel’s
   unprofessional errors, the result would have been different. See Diaz v.
   Sessions, 894 F.3d 222, 228 (5th Cir. 2018). Sanchez-Diaz’s contention that
   the immigration court lacked jurisdiction is foreclosed by this court’s
   decision in Maniar v. Garland, 998 F.3d 235, 242 & n.2 (5th Cir. 2021)
   (deciding that a notice to appear which is defective for the purpose of
   activating the stop time rule still constitutes a charging document vesting
   jurisdiction with the immigration court). Accordingly, the petition for review
   is denied.
          The petition for review is DENIED.




                                          2